Case 1:21-cv-02366-JPH-MJD Document 1 Filed 09/01/21 Page 1 of 7 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

KATLYN WAINWRIGHT,                          )
                                            )
              Plaintiff,                    )
                                            )
       vs.                                  ) CASE NO. 1:21-cv-2366
                                            )
TRILOGY HEALTH                              )
SERVICES, LLC,                              )
                                            )
              Defendant.                    )
                                            )

                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                   I. NATURE OF THE CASE

       1.     Plaintiff, Katlyn Wainwright (“Wainwright” or “Plaintiff”), by counsel, brings this

action against Defendant, Trilogy Health Services, LLC (“Defendant”), alleging violations of the

Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. §12101 et. seq and the Family

Medical Leave Act of 1993, (“FMLA”), as amended, 29 U.S.C §2601 et. seq.



                                          II. PARTIES

       2.     Wainwright is a resident of Hancock County in the State of Indiana, who at all times

relevant to this action resided within the geographical boundaries of the Southern District of

Indiana.

       3.     Defendant is a foreign company that systematically conducts business within the

geographical boundaries of the Southern District of Indiana.
Case 1:21-cv-02366-JPH-MJD Document 1 Filed 09/01/21 Page 2 of 7 PageID #: 2




                                 III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 29 U.S.C. §2617(4); and 42 U.S.C. §12117.

       5.      Defendant is an “employer” as that term is defined by 42 U.S.C. §12111(5)(A).

       6.      Wainwright is an “employee” as that term is defined by 42 U.S.C. §12111(4).

       7.      Wainwright, at all relevant times, was and "eligible employee" as that term is

defined by 29 U.S.C. § 26111(2).

       8.      Wainwright is a “qualified individual with a disability” as defined by the Americans

with Disabilities Act, 42 U.S.C. §§12102(2) and 12111(8) and/or Defendant knew of Wainwright’s

disability and/or regarded Wainwright as being disabled and/or Wainwright had a record of being

disabled.

       9.      Wainwright satisfied her obligation to exhaust her administrative remedies having

timely filed a Charge of Discrimination with the U.S. Equal Employment Opportunity

Commission (“EEOC”) against Defendant alleging disability discrimination.             Wainwright

received the required Notice of Suit Rights and timely files this action.

       10.     A substantial part of the events, transactions, and occurrences relevant to this

lawsuit arose within the geographical environs of the Southern District of Indiana; thus, venue is

proper in this Court.



                                   IV. FACTUAL ALLEGATIONS

       11.     Wainwright is a Registered Nurse who worked for the Defendant as a Weekend

Supervisor at its Springhurst location. At all relevant times, Wainwright met or exceeded

Defendant’s reasonable performance expectations.



                                                 2
Case 1:21-cv-02366-JPH-MJD Document 1 Filed 09/01/21 Page 3 of 7 PageID #: 3




        12.    On or about December 10, 2020, Wainwright began feeling unwell and informed

Meagan Zane, Director of Nursing, of her symptoms.

        13.    On or about December 12, 2020, Wainwright tested positive for COVID-19 and

was placed on a 10-day quarantine. Wainwright’s leave of absence qualified for protection under

the FMLA.

        14.    Wainwright continued to be unwell and symptomatic after the quarantine period

was supposed to be completed. However, she was scheduled to return to work on December 25,

2020.

        15.    Wainwright contacted Defendant several times in the week leading up to her

return to work to advise them that she was still symptomatic and could not safely return to work.

Rather than extend Wainwright’s leave or inform her of her rights under the FMLA, Defendant

simply did not respond and kept Wainwright on the schedule.

        16.    Having received no response, Wainwright returned to work on December 25,

2020. When she arrived, she was chastised for showing up at 7 am as opposed to 8 am.

Wainwright informed Zane and the facility’s Executive Director, Tammy Nelson, that she was

still symptomatic and unwell and did not think she could finish her shift. Both Zane and Nelson

disregarded her concerns.

        17.    On December 26, 2020, Wainwright inquired as to whether she should call in sick

the next day if she remained symptomatic. Zane stated that Wainwright could just turn in her

badge and keys if she was not coming into work the next day.

        18.    Despite being symptomatic from COVID-19, Wainwright was required to work

and did work 12+ hour shifts on December 25, 26, and 27.

        19.    On December 30, 2020, Wainwright’s physician placed her back on medical leave



                                                3
Case 1:21-cv-02366-JPH-MJD Document 1 Filed 09/01/21 Page 4 of 7 PageID #: 4




through January 8, 2021, due to her continuing COVID-19 symptoms. On January 6, 2021, her

physician wanted to extend her medical leave through January 14, 2021, due to persisting

symptoms.

       20.     Instead of extending Wainwright’s medical leave, Defendant terminated her

employment January 8, 2021, purportedly due to her requests not to work December 25-27

because of her COVID-19 symptoms.



                                        V. CAUSES OF ACTION

                         COUNT I: DISABILITY DISCRIMINATION

       21.     Wainwright hereby incorporates by reference paragraphs one (1) through twenty

(20) as if the same were set forth at length herein.

       22.     Defendant violated Wainwright’s rights as protected by the Americans with

Disabilities Act, 42 U.S.C. 12101, et. seq. by terminating Wainwright based on her actual or

perceived disability.

       23.     Defendant’s actions were intentional, willful and in reckless disregard of

Wainwright’s rights as protected by the ADA.

       24.     Wainwright has suffered and continues to suffer damages because of Defendant’s

actions.

                                  COUNT II: RETALIATION

       25.     Wainwright hereby incorporates by reference paragraphs one (1) through twenty-

four (24) as if the same were set forth at length herein.

       26.     Wainwright engaged in protected activity when she requested to be taken off the

schedule due to her persisting COVID-19 symptoms.



                                                  4
Case 1:21-cv-02366-JPH-MJD Document 1 Filed 09/01/21 Page 5 of 7 PageID #: 5




       27.       Wainwright was retaliated against for engaging in protected activity.

       28.       Defendant's actions were intentional, willful and in reckless disregard of

Wainwright’s legal rights.

       29.       Wainwright has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                               COUNT III: FMLA RETALIATION

       30.       Wainwright hereby incorporates paragraphs one (1) through twenty-nine (29) of

her Complaint as if the same were set forth at length herein.

       31.       Defendant retaliated against Wainwright for exercising her rights under the

FMLA.

       32.       Defendant's actions were intentional, willful, and in reckless disregard for

Wainwright’s rights as protected by the FMLA.

       33.       Wainwright has been damaged and continues to be damaged by Defendant's

actions.

                                COUNT IV – FMLA - INTERFERENCE

       34.    Wainwright hereby incorporates paragraphs one (1) through thirty-three (33) of

her Complaint.

       35.       Defendant unlawfully interfered with the exercise of Wainwright’s rights under

the FMLA.

       36.       Defendant’s actions were intentional, willful, and in reckless disregard of

Wainwright’s rights as protected by the FMLA.

       37.       Wainwright suffered damages as a result of Defendant’s unlawful actions.




                                                   5
Case 1:21-cv-02366-JPH-MJD Document 1 Filed 09/01/21 Page 6 of 7 PageID #: 6




                                  VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Katlyn Wainwright, respectfully requests that this Court enter

judgment in her favor and award her the following relief:

       1.     All wages, benefits, compensation, and other monetary loss suffered as a result of

Defendant’s unlawful actions;

       2.     Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

       3.     Compensatory damages for Defendant’s violations of the ADA;

       4.     Punitive damages for Defendant’s violation of the ADA;

       5.     Liquidated damages for Defendant’s violation of the FMLA;

       6.     Costs and attorney’s fees incurred as a result of bringing this action;

       7.     Pre- and post-judgement interest on all sums recoverable; and

       8.     All other legal and/or equitable relief this Court sees fit to grant.

                                      Respectfully submitted,

                                      s/Andrew Dutkanych III
                                      Andrew Dutkanych III
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      144 North Delaware Street
                                      Indianapolis, Indiana 46204
                                      Telephone: (317) 991-4765
                                      Facsimile: (812) 424-1005
                                      Email: ad@bdlegal.com
                                      Counsel for Plaintiff, Katlyn Wainwright




                                                 6
Case 1:21-cv-02366-JPH-MJD Document 1 Filed 09/01/21 Page 7 of 7 PageID #: 7




                                    DEMAND FOR JURY TRIAL

           Plaintiff, Katlyn Wainwright, by counsel, requests a trial by jury on all issues deemed so

triable.

                                         Respectfully submitted,

                                         s/Andrew Dutkanych III
                                         Andrew Dutkanych III
                                         BIESECKER DUTKANYCH & MACER, LLC
                                         144 North Delaware Street
                                         Indianapolis, Indiana 46204
                                         Telephone: (317) 991-4765
                                         Facsimile: (812) 424-1005
                                         Email: ad@bdlegal.com
                                         Counsel for Plaintiff, Katlyn Wainwright




                                                    7
